     Case 1:20-cv-10701-DPW Document 51 Filed 04/24/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS




MICHAEL McCARTHY, et al.

             Plaintiffs,                        CONSOLIDATED ACTIONS

                           v.

CHARLES D. BAKER, in his Official Capacity as
Governor of the Commonwealth of Massachusetts   CIVIL ACTION
and in his Individual Capacity;                 NO. 1:20-cv-10701-DPW
et al.

             Defendants.




CEDRONE, LLC d/b/a SHAWSHEEN
FIREARMS; et al.

             Plaintiffs,

                           v.

CHARLES DUANE BAKER, in his capacity as         CIVIL ACTION
GOVERNOR OF THE COMMONWEALTH OF                 NO. 1:20-cv-40041-DPW
MASSACHUSETTS; and MAURA T. HEALEY,
in her capacity as ATTORNEY GENERAL OF
THE COMMONWEALTH OF
MASSACHUSETTS,

             Defendants.




      COMMONWEALTH DEFENDANTS’ NOTICE OF NO OPPOSITION
                TO PROPOSED AMICUS BRIEFS
         Case 1:20-cv-10701-DPW Document 51 Filed 04/24/20 Page 2 of 3




       Defendants, Governor Baker, Attorney General Healey, and Commissioners Bharel and

Gagnon (the “Commonwealth Defendants”) will not oppose the filing of amicus briefs by the

National Shooting Sports Foundation or other non-parties.

       However, the proposed briefs are to be filed in connection with interlocutory motions in

these matters that are pending during a pandemic that has largely closed their workspaces and

which are proceeding on a short order of notice. In these exigent circumstances, the

Commonwealth Defendants note potential complications associated with responding to

arguments made in multiple amicus filings, especially to the extent they are filed shortly before

the deadlines ordered by the Court. The Commonwealth Defendants therefore did not assent to

the Motions.



                                               Respectfully submitted,

                                               MAURA HEALEY
                                               ATTORNEY GENERAL


                                               /s/ Gary Klein
                                               Gary Klein
                                                Special Assistant Attorney General
                                                One Ashburton Place
                                                Boston, Massachusetts 02108
                                                (617) 651-3650
                                                Gary.Klein@state.ma.us


                                               Julie Kobick
                                               Assistant Attorney General
                                               Office of the Massachusetts Attorney General
                                               One Ashburton Place
                                               Boston, Massachusetts 02108
                                               (617) 963-2559
                                               julia.kobick@mass.gov
Dated: April 24, 2020



!                                               2
         Case 1:20-cv-10701-DPW Document 51 Filed 04/24/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic File (NEF).

                                                      /s/ Gary Klein
                                                      Gary Klein




!                                                3
